FINDINGS OF FACT AND CONCLUSIONS OF LAW
MEREDITH, Chief Judge.
This cause coming on to be heard on the 6th day of August, 1971, and the Court having heard and considered the evidence and being fully advised, makes the following findings of fact and conclusions of law:
FINDINGS OF FACT
1. That on or about the 15th day of September, 1970, Fritz J. Engelking, an agent of the Bureau of Narcotics and Dangerous Drugs, Department of Justice, acting in his official capacity, seized the defendant motor vehicle on land in the City of University City, State of Missouri, within the Eastern District of Missouri, Eastern Division.
2. That notice of the seizure of monition was duly published on April 14, 1971, in the St. Louis Countian, a newspaper in the County of St. Louis, State of Missouri; notice was posted in the corridor of the United States Court and Custom House in the City of St. Louis, State of Missouri; that notice of this hearing was given to World Finance Company, 3942 Lindell Boulevard, St. Louis, Missouri, the holder of a lien on the defendant motor vehicle, and that notice of this hearing was given to Dewey S. Godfrey, 317 North 11th Street, St. Louis, Missouri, Attorney for Willie Lee Howard, and that notice was given to Willie Lee Howard, 5860 Cabanne Ave., St. Louis, Missouri 63112.
3. That the Attorney General of the United States has previously granted the petition for remission or mitigation of forfeiture of the World Finance Company, 3942 Lindell Boulevard, St. Louis, Missouri, to the extent of the net equity in the subject motor vehicle, to wit, $1,-503.08.
4. That the motor vehicle described in the testimony and in the Complaint for Forfeiture is one and the same.
5. That on September 12, 1970 and September 15, 1970, Willie Lee Howard, 5860 Cabanne Avenue, St. Louis, Missouri, was the owner of the defendant motor vehicle.
6. That on September 12, 1970, the defendant motor vehicle was used to transport, conceal, possess and facilitate the transportation, concealment, possession and sale of a contraband article, to wit, a quantity of heroin.
7. That at the time the defendant motor vehicle was so used it was in the possession and being driven by the said Willie Lee Howard.
8. That the said contraband article was concealed upon the person of and in the possession of an occupant of the defendant motor vehicle, to wit, William Moore, at the time the said Willie Lee Howard was driving the aforementioned motor vehicle.
On application of the United States Attorney for the Eastern District of Missouri, it is further
Ordered that the United States Marshal sell said motor vehicle according to law, and that the proceeds of said sale be disbursed as follows:
A. Payment of court costs and the costs of these proceedings.
*1340B. Payment of the costs and expenses of seizure, forfeiture, and sale.
C. Payment to World Finance Company, 3942 Lindell, St. Louis, Missouri, from the balance of said proceeds, up to the sum of $1,503.08, deducting from this latter figure, or any amount actually paid, all costs and expenses including storage charges.
D. Payment of any remaining proceeds to the United States of America.